PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/805,700
Filing Date: 29 Feb 2020
Appellant(s): Wendling et al.



__________________
Andrew S. Hansen, Reg. No. 56,370
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 September 2021.

Every ground of rejection set forth in the Office action dated 27 October 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 Response to Argument
The claimed invention is drawn to a “positive pressure ventilation (PPV) microphone module” and a “positive pressure ventilation (PPV) microphone system.” In independent claim 1, the claimed module includes “a microphone housing defining an adapter configured to be inserted into and removed from a port of a PPV mask that is positioned on a person and under pressure from a ventilator.” Independent claim 18 includes a similar recitation. Appellant’s Brief accurately describes the written description support for this limitation (Br. at 5–7.) Additionally, claims 1 and 18 require that a distal end of the microphone housing, which forms a tubular structure, is “configured to be inserted through the port from an outside side of the PPV mask and position an oral end thereof within the PPV mask.” Appellant’s Brief, generally stated, challenges whether the cited prior art teaches and suggests this limitation—particularly, whether the combination of the Riccio, 
Appellant begins by challenging one of the factual findings made in the Final Rejection. Specifically, the Final Rejection states:
“The Riccio reference describes a microphone 14 and provides three embodiments for attaching it to mask 12. The first embodiment, depicted in FIG.1, includes microphone 14 embedded in the material of mask 12, within airspace16. Riccio at FIG.1. In the second embodiment, microphone 14 is included in coupler 22, or attached to fluid delivery tube 18. Id. at FIGs.2–4. In the third embodiment, which is not depicted, Riccio describes including microphone 14 in a microphone tube that is separate from mask 12 and delivery tube 18, and is inserted through the material of mask 12. Id. at ¶ 27. In this case, Riccio’s microphone module 14 includes a housing, such as a tube inserted through the material of mask 12, or inserted into tube 18. Id. at ¶ 27, FIG.1.”
Appellant denies that the Riccio reference actually describes the third embodiment identified in the Final Rejection. (Br. at 8–10.) The question is whether Riccio at ¶ 27 supports a third embodiment where a microphone 14 is provided in a microphone tube separate from the material of mask 12 and delivery tube 18.
The paragraph in question is reproduced below for reference:
“In exemplary embodiments, the microphone 14 is mounted on or is provided within the material of the mask. In another exemplary embodiment, the microphone is provided in a separate microphone tube (not shown) that may extend at least partially into the fluid airspace of the mask 10. In further exemplary embodiments, the microphone tube is at least partially sealed, for example via plastic or a membrane that is at least moderately transparent to sound but that also separately maintains the integrity of the fluid airspace 16 within the respiratory mask 10. Such an exemplary microphone tube may be provided within or be mounted to the respiratory mask 10, a fluid delivery tube 18, or any coupler 22 or portions intermediate the fluid delivery tube 18 the respiratory mask 10.”
Riccio at ¶ 27 (emphasis added). Appellant suggests that this passage describes how to package a microphone, and says nothing about inserting a microphone tube through a port in a mask. (Br. at 10.) Appellant also suggests that the passage applies to first and second embodiments as seen in FIGs.1–5, where a microphone is included in the material of a mask or in a connector. (Id.) This is neither a plausible interpretation nor the most reasonable interpretation of Riccio’s ¶ 27. The embodiments seen in FIGs.1–5 include a microphone, but none of them include the microphone tube described in ¶ 27. Packaging a microphone in a tube, as suggested by Appellant, indicates that the resulting microphone module (i.e., a microphone element and a microphone tube) is a distinct element that is different from the microphone 14 depicted in the remaining figures and is distinct from the material 12 of mask 10, fluid delivery tube 18 and coupler 22. Moreover, the use of the term tube in the context of Riccio’s PPV mask would have plainly indicated to one of ordinary skill that the microphone tube of ¶ 27 is like other tubes described in the reference, such as the fluid delivery tube 18 that is mounted to the mask 10 through an inlet/port 20. See Riccio at ¶ 26, 27, FIGs.1, 2. As such, Riccio plainly describes a microphone tube embodiment that is mounted to mask 10 through a port such that the tube extends into the mask’s internal, fluid airspace.
See Riccio at ¶¶ 26, 27, FIGs.1, 2. This alone would have reasonably suggested coupling Riccio’s microphone tube to mask 10 through a port. Additionally, the teachings of Kettl and Pierro, provide detailed teachings on how to configure a microphone and microphone tube for insertion through a port in a mask. Kettl provides specific teachings on how to form a microphone tube and a sealed port. Pierro further teaches a port design that is more amenable for use in a PPV mask. In Pierro, a cross-slit type of port is included in a PPV mask for the insertion of medical tubing and medical devices/instruments. See Pierro at ¶ 65, FIG.4. Taken in conjunction with Riccio’s description of a microphone tube that “may extend at least partially into the fluid airspace of the mask 10” and that “may be provided within or be mounted to the respiratory mask 10, the Pierro reference further suggests implementing Riccio’s microphone tube as a separate tube structure that may 
Appellant further challenges whether the references make obvious a microphone module configured to be inserted and removed from the PPV mask while it is under pressure. (Br. at 12–13.) Appellant points to several portions of the Kettl reference describing how to seal a sleeve to a mask 6 to challenge the obviousness of the claim. (Id.) Appellant’s focus on Kettl is misguided here because the rejection is not premised only on the teachings of Riccio and Kettl, but the combined teachings of Riccio, Kettl and Pierro. Appellant’s comments focus exclusively on Kettl’s description of how to seal a microphone sleeve 12 to a mask 6. The rejection, on the other hand, considers the extended teachings of the Pierro reference, which further teaches and suggests sealing a sleeve, or other tubing, to a PPV mask with a cross-shaped, self-sealing port 402. See Pierro at ¶ 65, FIG.4. In that case, Kettl’s description of plug 10 and locking mechanism 14 are largely irrelevant, and Kettl’s failure to describe how to insert/remove sleeve 12 under pressure is also largely irrelevant. Accordingly, Appellant has not demonstrated any error in the rejection on this basis.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Walter F Briney IIIPrimary ExaminerArt Unit 2651
Conferees:
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651   
                                                                                                                                                                                                      /VIVIAN C CHIN/   Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.